Name: 98/144/EC: Commission Decision of 3 February 1998 amending Commission Decision 88/566/EEC listing the products referred to in the second subparagraph of Article 3(1) of Council Regulation (EEC) No 1898/87 as a result of the accession of Austria, Finland and Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  marketing;  processed agricultural produce;  economic geography;  European construction
 Date Published: 1998-02-14

 Avis juridique important|31998D014498/144/EC: Commission Decision of 3 February 1998 amending Commission Decision 88/566/EEC listing the products referred to in the second subparagraph of Article 3(1) of Council Regulation (EEC) No 1898/87 as a result of the accession of Austria, Finland and Sweden Official Journal L 042 , 14/02/1998 P. 0061 - 0062COMMISSION DECISION of 3 February 1998 amending Commission Decision 88/566/EEC listing the products referred to in the second subparagraph of Article 3(1) of Council Regulation (EEC) No 1898/87 as a result of the accession of Austria, Finland and Sweden (98/144/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used in marketing of milk and milk products (1) as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4(2)(b) thereof,Whereas Regulation (EEC) No 1898/87 establishes the principle that the descriptions 'milk` and 'milk products` may not be used for milk products other than those described in Article 2 thereof; whereas, as an exception, in accordance with the second subparagraph of Article 3(1) of that Regulation, this principle is not applicable to the designation of products the exact nature of which is known because of traditional use and/or when the designations are clearly used to describe a characteristic quality of the product;Whereas Commission Decision 88/566/EEC of 28 October 1988 (2) lists the products which benefit from this exception;Whereas, following the accession to the European Union of Austria, Finland and Sweden, the new Member States submitted lists of the products which they deem to meet, within their own territories, the criteria for the abovementioned exception; whereas the Annex to Decision 88/566/EEC should be completed by including the names of the products from the new Member States, in the relevant languages, which can benefit from the exception;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS DECISION:Article 1 The Annex of Decision 88/566/EEC is amended as follows:1. the products listed in point 1 of the Annex to this Decision are added to section II;2. the new sections X and XI set out in point 2 of the Annex to this Decision are added.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 182, 3. 7. 1987, p. 36.(2) OJ L 310, 16. 11. 1988, p. 32.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA 1. 'ButterhÃ ¤uptelButterschnitzelFaschiertes ButterschnitzelMilchmargarineMagarinestreichkÃ ¤se`2. 'XJordnÃ ¶tssmÃ ¶rKakaosmÃ ¶rSmÃ ¶rsoppKokosmjÃ ¶lkOstkexMagarinostSmÃ ¶rdegXIKaakaovoiMaapÃ ¤hkinÃ ¤voiVoileipÃ ¤keksiVoitattiVoileipÃ ¤kakku`